Citation Nr: 9915503	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hearing loss. 


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1950 to 
August 1952.

The issue on appeal arises from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  The veteran filed a notice 
of disagreement with this rating decision in October 1996.  A 
statement of the case was issued in December 1997 and the 
veteran perfected his appeal in February 1998.

FINDING OF FACT

The veteran's allegation that he currently has hearing loss 
which is related to service is not supported by any medical 
evidence that would render the claim plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim concerning service connection for hearing loss.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that at his pre-induction 
examination in August 1950, the veteran's ear canals and ear 
drums were normal and whispered voice was 15/15 in each ear.  
The veteran was hospitalized in July 1952 for acute 
bronchitis and high fever.  Subsequently in July 1952, the 
veteran was examined after reporting that his hearing was 
poor bilaterally.  Whispered and spoken voice were 15/15 
bilaterally, although the veteran was diagnosed as having 
partial perceptive deafness.  No treatment recommendations 
were made.  At his separation examination in August 1952, the 
veteran denied any history of ear trouble and also denied 
ever having worn hearing aids.  Upon examination, the 
veteran's ears and ear drums were normal.  Whispered and 
spoken voice were 15/15 bilaterally.  

The veteran's DD Form 214 indicates that he received, in 
part, a combat infantry badge and a Korea service medal.  

In July 1996, the veteran filed a claim concerning service 
connection for hearing loss.  In an attached written 
statement, the veteran asserted that his hearing loss started 
in 1951 while he was exposed to constant noise from artillery 
action in Korea, and also indicated that his hearing loss was 
related to his in-service fever and illness. 

In September 1996, the veteran submitted private medical 
records, including the report of a June 1986 audiological 
evaluation conducted at the University of Maryland.  The 
report indicates that the veteran reported a gradual loss of 
hearing over the prior thirty years.  He had worn a hearing 
aid in the right ear for the prior seven years.  Even when 
wearing his hearing aid, the veteran had difficulty 
understanding conversations in any situations other than one-
on-one.  He used an amplifier on the telephone.  The veteran 
reported that his father had a similar sensorineural hearing 
loss.  Following an audiological evaluation, the examiner 
noted that the veteran had mild-to-moderate sensorineural 
hearing loss bilaterally, the right ear being slightly better 
than the left.  The veteran also submitted the report of an 
audiogram conducted in June 1992.  This report indicates that 
the veteran was assessed as having moderate sensorineural 
hearing loss bilaterally. 

By an October 1996 rating decision, the RO determined that 
the veteran's claim concerning service connection for hearing 
loss was not well grounded.  

In an October 1996 notice of disagreement, the veteran 
asserted that his hearing loss was due to a very high fever 
and exposure to constant noise of artillery, and had existed 
ever since his discharge from service.

The veteran underwent a VA audio examination in June 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
60
60
LEFT
50
50
50
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 82 percent in the left ear.  
The veteran was assessed as having moderate to moderately 
severe sensorineural loss bilaterally.

In a September 1997 written statement, the veteran asserted 
that after prolonged exposure to constant noise from heavy 
artillery fire in Korea in 1951, he experienced a constant 
ringing in his ears and temporary deafness.  In addition, he 
suffered a very high fever for several days while 
hospitalized in July 1952.  His hearing loss, "although not 
sudden," became gradually worse after that. 

On a Form 9 dated in February 1958, the veteran essentially 
reasserted that his hearing loss was due to exposure to 
artillery fire in Korea and to his high fever in service.  He 
asserted that his separation examination did not include a 
complete audiological examination.  The veteran stated that 
his hearing loss progressed gradually and he adjusted to 
living with it.  It took a number of years for his partial 
deafness, diagnosed in July 1952, to increase to the point 
where he sought relief in 1986.  Nevertheless, according to 
the veteran, his hearing loss had continued from the time of 
his military service.  

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including high frequency hearing loss, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The applicable criteria additionally provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1998).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran has asserted that his hearing loss, arising many 
years post-service, was actually manifested in service.  
While the veteran complained of hearing loss in service and 
there was a diagnosis of partial perceptive deafness, 
whispered and spoken voice were normal.  At discharge 
examination, whispered and spoken voice were likewise normal.  
This negates a finding of the presence of a chronic hearing 
loss in service.  There is also no indication that the 
veteran had high frequency hearing loss manifested to a 
degree of 10 percent or more within one year after his 
military service ended.  In fact, the first medical evidence 
postservice of a problem with his hearing was in 1986, more 
than 30 years after discharge.

Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, section 
1154(b) of title 38, United States Code, relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA compensation claims.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998).

Section 1154(b) provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b) (West 1991).

In addition, its implementing regulation, 38 C.F.R. § 
3.304(d) (1998), provides:

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

The United States Court of Appeals for the Federal Circuit 
has held that there are three sequential determinations that 
must be made when a combat veteran seeks to show service 
incurrence using section 1154(b).  Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996).  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease".  38 U.S.C. § 1154(b).  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service" (even though there is no official record of such 
incurrence or aggravation in service).  If the veteran 
satisfies inquiries (1) and (2), then the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  Id. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has concluded that 
Collette did not obviate the other requirements set forth in 
Caluza (i.e., current disability and medical nexus); rather, 
the first sentence of section 1154(b) relates only to 
incurrence; that is, what happened in service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1998) ("we hold again today, 
that a combat veteran who has successfully established the 
in-service occurrence or aggravation of an injury pursuant to 
section 1154(b) and Collette, must still submit sufficient 
evidence of a causal nexus between that in-service event and 
his or her current disability as required by Caluza.").

Because section 1154(b) does not obviate the other two Caluza 
requirements, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus to service because "lay persons are not competent to 
offer medical opinions."  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996).  As to the use of continuity of symptomatology 
under § 3.303(b) to show service connection, however, lay 
testimony may be used to show continuity of symptomatology, 
as well as to show a nexus between the continuity of 
symptomatology and present disability when "such a 
relationship is one as to which a lay person's observation is 
competent".  See Savage, 10 Vet. App. at 497.  In the case 
of hearing loss, medical evidence is needed to show such a 
nexus relationship since this type of opinion requires 
medical expertise.

The veteran's claim concerning service connection for hearing 
loss is not well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  The claims file lacks a specific medical 
conclusion that the veteran's hearing loss had its onset in 
service.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).  In the similar case of Arms v. West, 
12 Vet. App. 188 (1999), the Court held that a claim for 
service connection for hearing loss was not well grounded 
because the veteran had provided no medical evidence of a 
connection between his left-ear hearing loss and the in-
service shell blast injury or between that hearing loss and 
his service-connected tinnitus. 

In summary, the Board finds that the veteran's claim 
concerning service connection for hearing loss is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for hearing loss is denied.  

ORDER

Entitlement to service connection for hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

